Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-20 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-20 and request for continued examination (RCE) filed on February 23, 2022 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Barrett et al (U.S. Patent Application Publication No. 2017/0339727 A1) in view of Cox (U.S. Patent Application Publication No. 2017/0208032 A1).

As to claim 1, Barrett et al teach a method of translating an Internet protocol (IP) packet (see abstract, figures 1-3, par. 0096), the method comprising: assigning, by a first electronic device (landing wireless device), IP address to a second electronic device (borrowing wireless device) (pars. 0119-0120), the first electronic device and the second electronic device being connected through an internal network (Wi-Fi direct) such that a tethering service is provided to the second electronic device through the first electronic device; and the first electronic device being a client of the external network (figure 1, pars. 0030-0033); and performing, by the first electronic device, an IP address translation on the IP packet to be transmitted, the first IP packet being included in a communication between the second electronic device and an external network (WAN) through the internal network (Wi-Fi) and the first electronic device (figure 3, pars. 0112-0121), the first electronic device being a client of the external network, and the first electronic device being a mobile device (figure 1, pars. 0030-0033).
However, Barrett et al do not teach that forming, by a first electronic device, a forwarding table by assigning a first IP address and a second IP address to a second electronic device, the first IP address and the second IP address having different formats, and the first IP address being associated with the second IP address in the forwarding table; and performing, by the first electronic device, an IP address translation 
Cox teaches that forming, by a first electronic device, a forwarding table by assigning a first IP address and a second IP address to a second electronic device, the first IP address and the second IP address having different formats, and the first IP address being associated with the second IP address in the forwarding table; and performing, by the first electronic device, an IP address translation on a first IP packet to be transmitted based on the forwarding table such that the first IP packet includes the first IP address or the second IP address (figures 1-2, pars. 0022-0036, reference teaches that NAT gateway 12 forming a forwarding table, mapping and storing public and private IP addresses for client device, both addresses having different format, and using the forwarding table for IP packet transmission).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Cox as stated above with the method of Barrett et al for forming a forwarding table and using the forwarding table for IP packet transmission because it would have improved control over IP packet transmission and also decreased over head of the network devices and increased utilization of the system.

As to claim 2, Cox teaches that the first IP address has a first format based on an Internet protocol of a first version; and the second IP address has a second format based on an Internet protocol of a second version different from the first version (par. 0036, claims 7-8).


As to claim 3, Barrett et al teach that the internal network includes a communication environment based on the Internet protocol of the first version; and the external network includes a communication environment based on the Internet protocol of the second version (par. 0229).

As to claim 4, Barrett et al teach that the first IP address and the second IP address are inter-translatable with each other based on a client-side translator (CLAT) (pars. 0112-0121).

As to claim 5, Cox teaches that the Internet protocol of the first version is an Internet protocol version 4 (IPv4) protocol; and the Internet protocol of the second version is an Internet protocol version 6 (IPv6) protocol (par. 0036, claims 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Cox as stated above with the method of Barrett et al for forming a forwarding table and using the forwarding table for IP packet transmission because it would have improved control over IP packet 

As to claim 6, Barrett et al teach that a network address translation (NAT) is not performed during the performing the IP address translation on the first IP packet (pars. 0112-0121).

As to claims 7-8, Barrett et al teach that generating the first IP address to assign the first IP address to the second electronic device; and generating the second IP address to assign the second IP address to the second electronic device; obtaining a medium access control (MAC) address of the second electronic device and interface information of the internal network; and registering the first IP address and the second IP address, the MAC address, and the interface information in the forwarding table, the registering registers the second IP address and the MAC address as a destination address (pars. 0112-0121, 0145-0147, 0172-0174, reference teaches about relation of IP address and MAC address of wireless device and using those addresses for packet transmission).

As to claim 9, Barrett et al teach that performing packet processing including, receiving the first IP packet from the external network, the first IP packet including a source address and a destination address, checking whether the destination address is a format translatable IP address or a public IP address, the public IP address being a format untranslatable IP address, checking whether the destination address is the 

As to claims 10-11, Barrett et al teach that the first IP packet further includes a source port and a destination port; the destination address of the first IP packet is translated only once between the receiving the first IP packet and the transmitting the address-translated first IP packet; and the destination port of the first IP packet is the same as a destination port of the address-translated first IP packet, wherein the destination port included in the address-translated first IP packet transmitted to the second electronic device corresponds to a port of the second electronic device (pars. 0096-0097, 0120-0121, 0230, reference teaches about using translator port number as a destination port number for IP packet transmission). 

As to claim 12, Barrett et al teach that the performing packet processing further includes: forming a MAC header for the first IP packet based on a MAC address 

As to claim 13, Barrett et al teach that performing packet processing including, receiving a first IP packet from the external network, the first IP packet including a source address and a destination address, checking whether the destination address is a format translatable IP address or a public IP address, the public IP address being a format untranslatable IP address, performing the IP address translation by translating a format of the destination address of the first IP packet based on the destination address being the format translatable IP address to obtain a format-translated destination address of an address-translated first IP packet, checking whether the format-translated destination address is the first IP address included in the forwarding table, and transmitting the address-translated first IP packet to the second electronic device through the internal network based on the format-translated destination address being the first IP address (figure 1, pars. 0030-0033, figure 3, pars. 0112-0121, reference teaches about processing IP packet including: receiving the IP packet from an external network (WAN), processing the packet, and transmitting the IP packet to the borrowing wireless device through an internal network (Wi-Fi direct)).

As to claim 14, Barrett et al teach that performing packet processing including, receiving a first IP packet from the second electronic device, the first IP packet including a source address and a destination address, checking whether the destination address is an address included in the external network, checking whether the source address is 

As to claim 15, Barrett et al teach that the performing packet processing further includes: forming a MAC header for the first IP packet based on interface information of the external network (WAN) (pars. 0112-0121, 0145-0147, 0172-0174).

As to claim 16, Barrett et al teach that the internal network (Wi-Fidirect) is based on one of a universal serial bus (USB), Bluetooth or Wireless Fidelity (WiFi) (figure 1, pars. 0030-0033, internal network is Wi-Fi network).

As to claims 17-19, they are also rejected for the same reasons set forth to rejecting claims 1 and 14 above, since claims 17-19 are merely an apparatus for the method of operations defined in the claims 1 and 14, also claims 17-19 do not teach or define any new limitations than above rejected claims 1 and 14.
As to claim 20, it is also rejected for the same reasons set forth to rejecting claims 1 and 7-8 above, since claim 20 is merely an apparatus for the method of operations defined in the claims 1 and 7-8, also claim 20 does not teach or define any new limitations than above rejected claims 1 and 7-8. Additionally, Barrett et al teach that the source port and the destination port of the first IP packet are the same as a source port and a destination port of the queued first IP packet (pars. 0096-0097, 0120-0121, 0230, reference teaches about using same port number for a source and a destination port number for IP packet transmission).

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1-20 filed on February 23, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-20).

Additional References
The examiner as of general interest cites the following references.
a. 	Lee et al, U.S. Patent Application Publication No. 2018/0220325 A1.
b. 	Sun et al, U.S. Patent Application Publication No. 2017/0094581 A1.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            March 18, 2021